Citation Nr: 0604311	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a cervical spine injury.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back condition.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
September 1982.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2002 rating decision by New 
Orleans, Louisiana Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied veteran's claim to 
reopen his claims for service connection based on new and 
material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Additional evidence was received by the Board from the 
veteran in December 2004; and in January 2006, the veteran 
specifically declined to provide a waiver of RO review of 
that evidence as required for Board adjudication of claims on 
the merits. See 38 C.F.R. § 20.1304 (2005).

The claims must be remanded to the RO so that the RO may 
consider the claims in light of the evidence received 
subsequent to the May 2002 RO decision, October 2003 
Statement of the Case ("SOC") and June 2004 Supplemental 
Statement of the Case ("SSOC") that has not previously been 
reviewed by the RO.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction ("AOJ") for initial consideration and without 
having to obtain the appellant's waiver).  Therefore, the RO 
must review the additional evidence and readjudicate the 
claims with consideration of this evidence.  See 38 C.F.R. § 
19.31(c) (2005).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

The RO should readjudicate the issues 
on appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to 
certification of the appeal to the 
Board.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
then should be given an opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2005), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


